Citation Nr: 0022657	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  94-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left foot injury.

2.  Entitlement to an increased evaluation for the removal of 
cartilage, semilunar, left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a right wrist and hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) based upon rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.  
A June 1991 rating action denied entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151 for a right wrist 
and hand disability and a February 1995 rating action denied 
entitlement to service connection for the residuals of a left 
foot injury and denied an increased evaluation to the removal 
of semilunar cartilage of the left knee.  In May 1997, the 
veteran testified at a Travel Board hearing before the 
undersigned acting member of the Board.  In November 1997, 
this case was remanded by the Board so that the RO could 
provide the veteran with a 60 day period of time in which to 
provide written or oral argument on the question of the 
timeliness and adequacy of the substantive appeal with the 
respect to the issues of service connection for a left foot 
disorder and an increased evaluation for the left knee 
disability.  This letter was sent on February 10, 1998.  This 
correspondence also informed the veteran that he had to 
submit new and material evidence in order to reopen his 
previously denied claim of entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for a right wrist and hand 
disability.  The veteran testified at a personal hearing at 
the RO in April 1999.  A supplemental statement of the case 
was subsequently sent to the veteran and his representative 
in May 1999.

The issue of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a right wrist and hand disability will 
be subject to the attached remand.


FINDING OF FACT

The veteran did not file a substantive appeal that alleged 
any error of fact or law regarding the rating actions that 
denied his claims of entitlement to service connection for 
the residuals of a left foot injury or entitlement to an 
increased evaluation for a left knee disability within one 
year following the date of his notification of the rating 
action denying those claims or within 60 days from the date 
that the RO mailed the pertinent statement of the case to 
him.


CONCLUSION OF LAW

The veteran did not file a timely or adequate substantive 
appeal regarding the denial of his claims of entitlement to 
service connection for the residuals of a left foot injury or 
entitlement to an increased evaluation for a left knee 
disability, and these issues are not in controversy before 
the Board.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 1991); 
38 C.F.R. § 20.200, 20.202, 20.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the instant case, a rating action was issued on February 
9, 1995, which denied entitlement to service connection for 
the residuals of a left foot injury and denied entitlement to 
an increased evaluation for the left knee disorder.  The 
veteran was provided notice of that decision and of his right 
to appeal by a subsequent undated letter.  On April 17, 1995, 
the veteran submitted a notice of disagreement with that 
decision.  Although the letter that provided such notice to 
the veteran was undated, on April 17, 1995, the veteran's 
April 17, 1995 notice of disagreement was written on a copy 
of the RO's undated notice of rating action letter.  
Providing the veteran with the benefit of all reasonable 
doubt, it must be concluded that he received notice of the 
February 9, 1995 rating decision no later than April 17, 
1995.  On July 24, 1996, the veteran was provided with a 
statement of the case, which included these two issues.  
However, the substantive appeal provided by the veteran on 
September 5, 1996 referred only to the issue of entitlement 
to benefits under the provisions of 38 U.S.C.A. § 1151 for a 
right wrist and hand disability (and another issue that was 
disposed of by the November 1997 Board decision).  There was 
no mention made of the two issues in question.  The next 
correspondence on the matter from the veteran was not 
received until his service representative filed VA Form 1-646 
on November 6, 1996.  

According to the applicable laws and regulations, an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been provided, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (1999).  
If more than one issue has been raised by the appellant a 
substantive appeal must specifically identify the issues 
appealed.  38 C.F.R. § 20. 202 (1999).

A substantive appeal must be filed within 60 days from the 
date that the RO mails the statement of the case or 
supplemental statement of the case to the veteran or within 
the remainder of the one year period from the date of mailing 
of the notification of the determination being appealed, 
which ever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  The 60-day appeals period may be extended for good 
cause shown.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.303 (1999).

The applicable regulations also provide that the substantive 
appeal should set forth specific allegations concerning the 
errors of fact or law made by the RO in reaching the 
determination being appealed.  See 38 C.F.R. § 20.202 (1999).  
The arguments should be related to specific items in the 
statement of the case, and the benefits sought on appeal must 
be clearly identified.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.202.  While the Board is not free to give the 
appellant's substantive appeal a narrow construction, and it 
must review all issues that are reasonably raised from a 
liberal reading of the substantive appeal, the "liberal 
reading" requirement does not mandate that the Board conduct 
an exercise in prognostication.  It requires only 
consideration of those issues reasonably raised by the 
appellant's substantive appeal.  See Sondel v. Brown, 6 Vet. 
App. 218 (1994).

According to Roy v. Brown, 5 Vet. App. 554, 555 (1993), 
"[T]he 'formality' of perfecting an appeal to the BVA 
(Board) is part of a clear and unambiguous statutory and 
regulatory scheme which requires filing both an NOD and a 
formal [substantive] appeal," and the Board may dismiss any 
appeal that fails to allege specific errors of fact or law in 
the determination being appealed.  38 U.S.C.A. §§ 7105(d)(5), 
7108; 38 C.F.R. §§ 20.202, 20.203.

In this case, the evidence clearly shows that the veteran did 
not submit an adequate or timely substantive appeal 
concerning the issues of entitlement to service connection 
for a left foot disability and entitlement to an increased 
evaluation for the left knee disorder.  The substantive 
appeal submitted by the veteran in September 1996 made no 
reference to these issues at all; therefore, he has failed to 
allege specific errors of fact or law in regard to these two 
issues.  See 38 C.F.R. § 20. 202.  The statement from the 
veteran's representative was received in November 1996, and 
not within 60 days from the date that the RO mailed the 
statement of the case to the veteran or within the remainder 
of the one year period from the date of mailing of the 
notification of the determination being appealed; therefore a 
timely substantive appeal was not filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  Accordingly, since no adequate and 
timely substantive appeal for these two issues has been 
provided, the claims for service connection for a left foot 
injury and an increased evaluation for the left knee disorder 
are dismissed pursuant to 38 U.S.C.A. § 7105(d)(5).


ORDER

The appeals of entitlement to service connection for a left 
foot disorder and entitlement to an increased evaluation for 
the left knee disability are dismissed.


REMAND

In November 1997, the Board remanded the issue of entitlement 
to benefits under the provisions of 38 U.S.C.A. § 1151 for a 
right wrist and hand disability, finding that the RO had 
never considered whether the veteran had submitted new and 
material evidence to reopen this claim and had not provided 
him with all the applicable laws and regulations pertaining 
to the finality of prior unappealed decisions.  The remand 
instructed that the RO inform the veteran of the need to 
submit new and material evidence, which they did in a letter 
dated in February 1998.  They were also instructed to 
determine whether the veteran had submitted new and material 
evidence sufficient to reopen his claim; if it was found that 
such new and material evidence had not been presented, the RO 
was to provide him with a supplemental statement of the case 
which provided him with all the laws and regulations 
pertaining to the finality of prior unappealed decisions.

A review of the claims folder shows that the RO did not 
adjudicate whether or not new and material evidence has been 
submitted by the veteran in order to reopen his claim.  
Moreover, the supplemental statement of the case which was 
sent to the veteran in May 1999 did not contain the laws and 
regulations pertaining to the finality of prior unappealed 
decisions.  Clearly, the instructions of the prior remand 
have not been complied with.  According to Stegall v. West, 
11 Vet. App. 268 (1998), when a case is remanded by either 
the Court or by the Board, the veteran has, as a matter of 
law, the right to compliance with that remand.  Since the 
Board must ensure that the instructions of a remand are 
complied with, failure to do so would constitute error on the 
part of the Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and the case will be 
REMANDED to the RO for the following:

1.  The RO should adjudicate the issue of 
whether the veteran has presented 
sufficient new and material evidence to 
reopen his claim for entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 
for a right wrist and hand disability.

2.  If the above decision remains adverse 
to the appellant, he and his 
representative must be provided an 
appropriate supplemental statement of the 
case, which includes all laws and 
regulations pertaining to the finality of 
prior unappealed decisions.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals


 



